Third District Court of Appeal
                               State of Florida

                       Opinion filed February 17, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-0867
                        Lower Tribunal No. 08-1464
                           ________________


                        Philip Morris USA Inc.,
                                  Appellant,

                                     vs.

                       Stefanny Sommers, etc.,
                                  Appellee.



     An appeal from the Circuit Court for Miami-Dade County, Alan S. Fine,
Judge.

      Boies, Schiller & Flexner, LLP, and Andrew S. Brenner, and Ryan B.
Witte; and Arnold & Porter Kaye Scholer LLP, and Geoffrey J. Michael
(Washington, DC), and David M. Menichetti (Washington, DC), for appellant.

     Eaton & Wolk, PL, and Douglas F. Eaton, for appellee.


Before SCALES, MILLER, and LOBREE, JJ.

     PER CURIAM.
Affirmed.




            2